Thomas E. Towe, Esq.
Towe, Ball, Mackey, Sommerfeld
 & Turner, PLLP
2525 Sixth Avenue North
PO Box 30457
Billings, MT 59107-0457
Phone: 406-248-7337
Fax: 406-248-2647
Attorneys for Defendants
 Goes Ahead and Back Bone


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

FIRST INTERSTATE                              ) Cause No: CV-19-10-BLG-SPW-TJC
BANCSYSTEM, INC. and FIRST                    )
INTERSTATE BANK,                              )
                                              )
Plaintiffs,                                   )
                                              ) JOINDER IN WHITE CLAY’S
vs.                                           ) MOTION TO QUASH
                                              )
ALVIN NOT AFRAID, JR.,                        )
CARLSON GOES AHEAD,                           )
RUDOLPH KNUTE OLD CROW, )
RONALD ARNESON, FRANK                         )
WHITE CLAY, SHAWN BACK                        )
BONE and CROW TRIBE OF                        )
INDIANS,                                      )
                                              )
 Defendants.                                  )
------------------------------------------------
        Defendants Carlson Goes Ahead, Chairman of the Crow Tribe of Indians,

and Shawn Back Bone, Secretary of the Crow Tribe of Indians, hereby join in the
Motion filed by Defendant Frank White Clay to Quash the Temporary Restraining

Order and Order Security and Order 2 Day Hearing. Goes Ahead and Back Bone

request that the Motion be granted, the Temporary Restraining be quashed and

dissolved and that a hearing be held with 2 days’ notice as set forth in Rule

65(b)(4) of the Federal Rules of Civil Procedure. Goes Ahead and Shawn Back

Bone join the White Clay motion for the reasons set forth therein and urge a quick

if not immediate review because of the danger and harm that could result if the

Temporary Restraining Order is not quashed and dissolved immediately. Goes

Ahead and Back Bone genuinely fear that further assets of the tribe will disappear

and financial records that indicate Not Afraid’s mismanagement will disappear.

Said Defendants reserve the right to provide additional affidavits in support of this

motion.

      DATED this 8th day of February, 2019.

                                       TOWE, BALL, MACKEY,
                                       SOMMERFELD & TURNER, P.L.L.P.
                                       Attorneys for Defendants
                                       Goes Ahead and Back Bone

                                       By:/s/Thomas E. Towe
